Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election, without traverse, of Group I (claims 1-4, 7-9, 11 and 13) in the reply filed on January 7, 2021, by Robert E. Hanson is acknowledged.
	Applicant has further elected the species SEQ ID NO: 219. All elected claims read on the elected species.
	
Claims
Claims 14, 15, 17, 19, 20, 22, 24, 25, 26-29, 30 and 31 have been withdrawn as being drawn to non-elected inventions.
Claims 1-4, 7-9, 11 and 13 are examined in the present Office action.

Claim Objections
Claim 9 is objected to because it recites the word “and” twice; the time before the word “cotton” appears to be a mistake. Appropriate correction is required.

Sequence Rules Compliance
This application contains sequence disclosures as those in Claim 4 (part (i)) that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because the sequences are not followed by a sequence identifier (e.g. SEQ ID 
Applicants are given the same response time regarding this failure to comply as that set forth to respond to this Office action.  Failure to respond to this requirement may result in abandonment of the instant application or a notice of a failure to fully respond to this Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



ii) an AUX/IAA polypeptide comprising an amino acid sequence at least 90% identical to SEQ ID NO: 219, wherein the modified plant or seed is not a Kochia scoparia plant or seed, 
iii) an AUX/IAA polypeptide comprising an amino acid sequence of SEQ ID NO: 219, wherein the modified plant or seed is not a Kochia scoparia plant or seed, or 
iv) increased tolerance to an auxin herbicide as compared to a control plant or seed lacking said modification.

The essential features of the parts of the claim are:
	Part ii) is drawn to proteins with 90% identity to 280 amino acid-long SEQ ID NO: 219, which would have 28 amino acid substitutions relative to SEQ ID NO: 219.
	Part iii) is drawn to an amino acid sequence comprising SEQ ID NO: 219 wherein the modified plant or seed is not Kochia scoparia; any plant with any amino acid sequence on either end of SEQ ID NO: 219 would be encompassed.
	Applicant discloses that SEQ ID NO: 219 is from Kochia scoparia; there’s no evidence this sequence exists in any other plant. Applicant has not described any plant other than Kochia scoparia that has this sequence; it would not be possible for it to be endogenously expressed in a plant other than Kochia scoparia. However, if Applicant had intended the scope to be drawn to different species exogenously expressing, Applicant is recommended to modify the language of the claim accordingly. See below screenshot of the first five BLAST results for SEQ ID NO: 219; note, “Bassia” is a genus name synonymous with “Kochia”.

    PNG
    media_image1.png
    197
    1271
    media_image1.png
    Greyscale


Part iv) is drawn to any modification which provides increased tolerance to an auxin herbicide.

	Applicant has provided description of dicamba resistance in a Kochia biotype due to a two-nucleotide base change resulting in a glycine-to-asparagine amino acid change within the highly conserved "GWPPV/I" motif located in the degron domain of a auxin/indole-3-acetic acid (AUX/IAA) protein most closely resembling IAA16 in Arabidopsis [0027]. Otherwise applicant has only provided exemplary embodiments drawn to other potential amino acid substitutions [0034, 0038] with speculation of altered auxin perception [0039]. 
	Regarding part ii), proteins with each of very large amount of possible amino acid sequence combinations encompassed by having 90% identity to SEQ ID NO: 219, up to 28 amino acid substitutions at any loci throughout the sequence, are not described in the specification as having the phenotype claimed nor could one of ordinary skill in the art reasonably expect them to. Applicant only discloses observation of G-to-N substitution in the “GWPPV” conserved degron [0027]. Prior art does not provide a basis for expectation nor observation that the claimed sequences would result in having the claimed phenotype. For example, Song (Song and Xu. Int. J. Mol. Sci. 2013, 14(7), 13645-13656. 2013) provides that a G-to-E or a G-to-D substitution in the “GWPPV” conserved degron encoded by OsIAA4 (page 13646, paragraph 2) resulted in auxinic herbicide resistance (page 13646, paragraph 1); however, Song is silent on expectation of other substitutions to produce the same phenotype within this conserved region as well as any other of the possible sequences claimed. There is no teaching in the Specification or prior art about making modifications elsewhere from the degron in an AUX/IAA gene with the observation or expectation of auxin herbicide tolerance. One of ordinary skill in the art would not be able to recognize which of the many possible sequences claimed would possess the claimed phenotype nor recognize Applicant to be in possession of the many possible sequences encompassed by those 
	Regarding part iii), one of ordinary skill in the art would not have recognized applicant to have been in possession SEQ ID NO: 219 with any mutation at any position, other than those described in the degron domain. One of ordinary skill in the art would not be capable of recognizing which of the many possible sequences this encompasses as having the phenotype claimed. Applicant has not described a representative number of species of mutations of SEQ ID NO: 219. 
	It is noted that the scope of part iii) is impossible to encompass. There is no evidence in the Specification or prior art that SEQ ID NO: 219 occurs in any species other than Kochia scoparia so it would not be possible for any other species to endogenously comprise this sequence. Yet, the claim requires that the plant species is not the one that endogenously comprises the sequence. Again, if the Applicant intended to encompass transgenic plants that exogenously express SEQ ID NO: 219 having a mutation that results in the claimed herbicide tolerance, appropriate corrections are suggested to clarify the intended scope. 
 	Regarding part iv), one of ordinary skill in the art would not have recognized applicant to have been in possession of each modification which provides increased tolerance to an auxin herbicide. The scope of the claim encompasses any AUX/IAA gene having any modification that results in the claimed trait. One of ordinary skill in the art would not be capable of recognizing which of the many possible sequences this encompasses as having the phenotype claimed nor has applicant provided a representative number of species which would provide the claimed phenotype.
	Hence, Applicant has not, in fact, described amino acid sequences over the full scope of the claim and the specification fails to provide an adequate written description of the claimed invention. Therefore, given the lack of written description in the specification with regard to the structural and 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Part iii) of claim 4 requires that the modified plant is not Kochia scoparia but this is not possible considering the limitation of claim 3, upon which claim 4 depends, that the modification is to an endogenous gene. There is no evidence in the record that any plant other than Kocia scoparia endogenously comprises SEQ ID NO: 219.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (Yang et al. The Plant Journal. 40: 772-782. 2004).
	Claim 1 is drawn to a modified plant or seed, wherein the modified plant or seed is sensitive to at least one endogenous auxin, and wherein the modified plant or seed exhibits tolerance to at least one auxin herbicide.  Claim 2 further limits claim 1 by specifying that said endogenous auxin is selected from the group consisting of IAA and NAA. Claim 3 is drawn to the modified plant or seed of claim 1, wherein said modified plant or seed comprises at least one modification in an endogenous gene encoding an AUX/IAA protein, wherein said at least one modification confers tolerance to an auxin herbicide as compared to a control plant without said at least one modification.  Claim 4 is drawn to the modified plant or seed of claim 3, wherein said modification results in increased tolerance to an auxin herbicide as compared to a control plant or seed lacking said modification.  Claim 13 is drawn to a method of generating a modified plant comprising the steps of: a. introducing a modification in a AUX/IAA gene of a plant cell; b. identifying and selecting one or more plant cells of step (a) comprising said modification in a degron domain of AUX/IAA; and c. regenerating at least one plant from at least one or more cells selected in step (b).  
Regarding claim 1:
Yang provides Arabidopsis plants with a modified endogenous AXR5 gene (page 773, right column, paragraph 2). 
Regarding the limitation that the modified plant is sensitive to at least one endogenous auxin, Yang provides that axr5-1 plants are sensitive to 1-NAA (page 774, left column, first paragraph; Figure 3). 
Regarding the limitation that the modified plant exhibits tolerance to at least one auxin herbicide, Yang provides that axr5-1 plants had much greater tolerance to auxin herbicide 2,4-D than wild-type seedlings ( page 774, left column, paragraph 1).

Regarding claim 2:
the limitation of the endogenous auxin of claim 1 is specified to be NAA; Yang provides axr5-1 Arabidopsis seedlings are sensitive to IAA (page 774, left column, first paragraph; Figure 3).
The auxin herbicide of claim 1 is specified to be 2,4-D; Yang provides that axr5-1 plants had much greater tolerance to auxin herbicide 2,4-D than wild-type seedlings ( page 774, left column, paragraph 1).
Regarding claim 3, Yang provides that the modified plant from claim 1 comprises a modification in an endogenous gene encoding an AUX/IAA protein (page 773, right column, paragraph 2).
Regarding claim 4 part iv), Yang provides modified plants had increased tolerance to auxin herbicide as compared to a control plant lacking the modification (page 774, left column, paragraphs 1-2).
Regarding claims 7 and 8, the Arabidopsis plants provided by Yang read on a crop plant in which the crop plant is a dicot. Arabidopsis plants are crop plants with respect to being marketed for research purposes and therefore the claims read on an Arabidopsis plant. 
, mutant Arabidopsis plants comprised a modification introduced into AXR5 gene which encodes IAA1 protein (page 773, right column, paragraph 2).
	Regarding step b., Yang provides identifying and selecting plant cells of step a, said modification in domain II of AUX/IAA (page 775, right column, paragraph 3).  Regarding the terminology of “domain II” referred to by Yang, Applicant discloses domain II functions as a degron domain [0043], therefore the modification of Yang reads on a degron domain. 
	Regarding step c., Yang provides growing axr5-1 mutant plants (page 775, left column, paragraph 2). 
	
Claims 1, 2, 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph (Joseph, Dwayne. “Evaluation of 2,4-D and Dicamba Based Herbicide Programs for Weed Control in Tolerant Soybean”. Thesis. Clemson University. 2014) taken with further evidence from Grossman (Grossman. Pest Management Science. 66(2): 112-120. 2009).
	The scope of claims 1 and 2 are recited above.
Claim 7 is drawn to the modified plant or seed of claim 1 as described above, wherein said modified plant or seed is a crop plant or crop seed. Claim 8 is drawn to the modified plant or seed of claim 7, wherein said crop plant is a dicot; claims 9 and 11 specify the crop plant of claim 8 is soy.
Joseph provides that a gene encoding tolerance to auxin herbicides, including 2,4-D has been incorporated into the dicot crop plant, soy (page 20, paragraph 2). While Joseph is silent on the plants being sensitive to an endogenous auxin, one of ordinary skill in the art would recognize the plants provided by Joseph to inherently be sensitive to an endogenous auxin, including IAA.  “Sensitive” to an endogenous auxin is interpreted as capable of being affected, influenced or regulated, etc. Grossman provides that auxins, including IAA, are an important class of phytohormones influencing virtually every 
	
Conclusion
Claims 1-4, 7-9, 11 and 13 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935.  The examiner can normally be reached on 8:00 - 5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID R BYRNES/               Examiner, Art Unit 1662                                                                                                                                                                                         

/Ashley K Buran/               Primary Examiner, Art Unit 1662